Citation Nr: 1025197	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-30 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post 
right knee arthroscopy and lateral meniscectomy with grade II 
chrondromalacia, lateral tibial plateau.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1985 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO denied a rating in 
excess of 10 percent for service-connected right knee disability.  
The Veteran filed a notice of disagreement (NOD) in April 2007, 
and the RO issued a statement of the case (SOC) in August 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2007. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the current October 2006 claim for increase, the 
Veteran's service-connected right knee disability has been 
manifested by complaints of pain, weakness, stiffness, lack of 
endurance, and occasional popping, locking and giving away; 
objectively, flexion has been limited to no less than 135 degrees 
with full extension, and there has been no other evidence of 
other impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
Veteran's right knee disability, including status post right knee 
arthroscopy and lateral meniscectomy with grade II 
chrondromalacia, lateral tibial plateau, are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a January 2007 pre-rating letter provided notice 
to the Veteran of what information and evidence was needed to 
substantiate the claim for a higher rating, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  The letter also provided 
the Veteran with general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The April 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the January 2007 letter.  Hence, the January 2007 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement. 

Post rating, the August 2007 SOC and an April 2009 letter set 
forth the applicable criteria for rating disabilities of the knee 
(which, in part, suffices for Dingess/Hartman).  While this 
notice was provided after the RO's initial rating decision in the 
claim, subsequently, the August 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the reports of January 2007 and June 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
finds that no additional RO action to further develop the record 
in connection with the claim for increased rating is warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.	Factual Background

VA treatment records dated from July to November 2006 reflect the 
Veteran's complaints of right knee pain, stiffness, and 
occasional swelling.  In September 2006, range of motion was from 
0 degrees of extension to 140 degrees of flexion; Lachman's test, 
collateral ligaments, and X-rays were normal.  A September 2006 
magnetic resonance imaging (MRI) of the right knee showed that 
the medial meniscus was intact, post-meniscectomy changes in the 
lateral meniscus with a complex tear, a small to moderate sized 
subchondral contusion in the lateral femoral condyle, and a 
Baker's cyst.  In October 2006, recorded range of motion was from 
0 degrees of extension to 135 degrees of flexion.  Conservative 
treatment with synvisc injections was recommended.   

On January 2007 VA compensation and pension joint examination, 
the Veteran stated that his knee was in constant pain, at a level 
of 4 out of 10.  Moreover, the Veteran said that if he walked two 
blocks, the pain became a 7 out of 10.  The Veteran also said 
that his knee was weak, stiff, and occasionally swollen.  It was 
noted that there was no instability, giving way, or locking, but 
there was easy fatigability and a lack of endurance.  The Veteran 
did not use a knee brace, cane, or corrective shoes.  It was 
further noted that there had been no episodes of dislocation or 
recurrent subluxation, and that the condition did not affect the 
Veteran's daily activities or occupation, except to the extent 
that he had problems walking up stairs.  On range of motion 
testing, flexion of the right knee was to 140 degrees with pain, 
and extension was to 0 degrees.  The Veteran said he experienced 
pain and heard a popping sound upon repetitive movements of the 
knee, although there was no change in the range of motion.  The 
examiner noted that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement, 
ankylosis, or inflammatory arthritis.

In an October 2007 letter from the Veteran, he said that his knee 
was in constant pain when he walked to work, and when he got home 
from work, he would need to lie down and support his knee for 2 
hours before the throbbing would stop.  He said he took Ibuprofen 
every day to control the pain and swelling.  He also said that 
his knee was locking and then popping in certain positions with 
increasing frequency since his last VA examination (presumably 
the January 2007 examination).  

In June 2009, the Veteran underwent another VA compensation and 
pension joint examination.  The report for this examination notes 
that the Veteran said that his knee was in constant pain on a 
level of 4 out of 10, and that the pain would increase 
considerably when he walked.  The Veteran also said that his knee 
was weak, stiff, and lacked endurance, and that it occasionally 
gave out or locked.  The Veteran did not report any episodes of 
effusion, dislocation, or recurrent subluxation, and there was no 
deformity or instability noted.  In addition, the Veteran did not 
report any signs of inflammation such as heat, redness, 
tenderness, or drainage, or any flare-ups.  The Veteran was not 
using a knee brace, cane, or corrective shoes, and he said that 
his condition occasionally affected his daily activities due to 
the pain.  On range of motion testing, flexion of the right knee 
was to 137 degrees, and that extension was to -3 degrees (i.e., 
hyperextension).  It was further noted that there mild tenderness 
over the medial joint line, but there was no objective evidence 
of edema, effusion, instability, tenderness, redness, heat, 
abnormal movement, guarding of movement, deformity, malalignment, 
or drainage.  No ankylosis or inflammatory arthritis was noted, 
and it was reported that the Veteran experienced no loss of 
function as a result of use because of pain, weakness, lack of 
endurance, or incoordination.  A radiologist's impression was 
that the right knee was normal.

III.	 Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

Historically, in November 1992 rating action, the RO awarded 
service connection for status postoperative arthroscopy, lateral 
meniscectomy, right knee, with grade II chondromalacia, lateral 
tibial plateau; a 10 percent rating was assigned under the 38 
C.F.R. § 4.71a, DC 5259.  The Veteran filed the claim for 
increase culminating in the instant appeal in October 2006.

Under DC 5259, cartilage, semilunar, removal of, symptomatic 
warrants a rating of 10 percent.  See 38 C.F.R. § 4.71a, DC 5259.  
As a rating higher than 10 percent is not available under DC 
5259, the Board, like the RO, has considered the applicability of 
other diagnostic codes for rating musculoskeletal knee disability 
under 38 C.F.R. § 4.71a.

Under DC 5257, other impairment of the knee, such as recurrent 
subluxation or lateral instability, is rated as 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
See 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of either leg to 60 degrees 
warrants a noncompensable (0 percent) rating.  A 10 percent 
rating requires flexion limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees.  A maximum 30 
percent rating requires flexion limited to 15 degrees.  See 38 
C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, limitation of extension of either leg to 5 degrees 
warrants a noncompensable (0 percent) rating.  A 10 percent 
rating requires extension limited to 10 degrees.  A 20 percent 
rating requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 percent 
rating requires extension limited to 30 degrees.  A maximum 50 
percent rating requires extension limited to 45 degrees.  See 38 
C.F.R. § 4.71a, DC 5261.

Standard knee range of motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under 
DCs 5003 and 5257, cautioning that any such separate rating must 
be based on additional disabling symptomatology.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).  The VA General Counsel has further held that 
separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of the 
leg) may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that the criteria for a rating in excess of 10 
percent for the right knee disability have not been met at any 
point pertinent to the October 2006 claim for increase.

First addressing limited motion, the Board finds that no higher 
rating, on this basis, is warranted.  As regards DC 5261, there 
has been no evidence of any limitation of extension of the right 
knee.  To warrant a higher, 20 percent rating for limited 
flexion, under DC 5260, the evidence must show limitation of 
flexion to 30 degrees.  Here, the evidence reflects that the 
Veteran had limited flexion of the right knee to 135 degrees in 
October 2006 and to 137 degrees in June 2009.  These findings 
fail to meet the criteria for a compensable rating under DC 5260, 
let alone for a rating in excess of 10 percent.  This evidence 
also provides no basis for assignment of separate ratings for 
limited flexion and extension.  See VAOPGCPREC 9- 2004; 69 Fed. 
Reg. 59,990 (2004). 

Specifically as regards the DeLuca factors (identified and 
addressed above), the Board notes that the Veteran has argued 
that the range of motion in his right knee should have been 
measured from where the pain starts rather than the full range of 
motion (see the Veteran's May 2007 statement).  In this regard, 
the Board points out that the January 2007 VA examiner found full 
range of motion of the right knee with no objective evidence of 
pain and no change in the range of motion with repetition due to 
pain.  Furthermore, the June 2009 VA examiner found flexion 
limited to only 137 degrees and no additional loss of function 
with repetitive movements due to pain or any of the other DeLuca 
factors.  In short, the 10 percent rating adequately compensates 
the Veteran for his pain and the DeLuca factors provide no basis 
for assignment of any higher rating under DC 5260 or 5261..

The Board has also considered, alternatively, whether a higher 
rating is assignable on the basis of recurrent subluxation or 
lateral instability, pursuant to DC 5257.  In this regard, the 
Board notes that the January 2007 VA examination reflects that 
the Veteran denied symptoms related to instability and recurrent 
subluxation, and there was likewise no objective evidence on 
physical examination.  The report of the June 2009 VA examination 
reflects that the Veteran said that he believed his right knee 
gave way occasionally, but he denied episodes of recurrent 
subluxation.  The June 2009 VA examiner found no objective 
evidence of instability upon physical examination.  Hence, even 
considering the Veteran's subjective complaints of occasional 
giving way, such assertions reflect no more than slight overall 
disability, consistent with the current 10 percent rating.  The 
evidence simply does not reflect evidence of overall moderate 
instability to support assignment of the next higher, 20 percent, 
rating under DC 5257, particularly given the lack of any 
objective findings.  The Board further finds that, even if the 
disability is evaluated under DC 5257, a separate rating under DC 
5003 is not warranted because there have been no findings of any 
arthritis in the Veteran's right knee.

Finally, the Board finds that no other diagnostic code provides a 
basis for higher rating.  In the absence of any ankylosis, 
dislocated cartilage, or other deformity, evaluation of the knees 
under any other provision for evaluating musculoskeletal 
disability of the lower extremities-DCs 5256, 5258, 5262, or 
5263-is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, the 
disability is not shown to involve any other factor(s) that would 
warrant evaluation of the disability under any other provision(s) 
of VA's rating schedule.

The Board reiterates that it has considered the Veteran's 
assertions as to his right knee symptoms-which he is certainly 
competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, the criteria needed to support a rating higher 
than 10 percent-a  a showing of flexion limited to 30 degrees, 
extension limited to 15 degrees, or moderate recurrent 
subluxation or lateral instability-are essentially medical 
findings which are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Hence, while the Veteran's complaints have been 
considered, they are not considered more persuasive on these 
points than the objective medical findings which, as indicated 
above, do not support the claim for a rating higher than 10 
percent.  

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's right knee disability, 
pursuant to Hart, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has considered 
the applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for status post right knee 
arthroscopy and lateral meniscectomy with grade II 
chrondromalacia, lateral tibial plateau, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


